DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed June 21, 2022, claims 1, 2, and 4-10 are pending in the application.  The applicant has cancelled claim 3.  The applicant has added claim 10.  The applicant has amended claims 1, 2, and 4-9. 

Allowable Subject Matter
3.	Claims 1 and 10 and claims 2 and 4-9, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a vehicle treatment system having a signaling device, as recited by the claims, comprising a signal generator which, based on the position of the vehicle, gives instructions for correct driving behavior to a driver of the vehicle, and which comprises at least two lights that include a first light and a second light, the second light arranged above the first light, wherein the signal generator is configured to output signals that change continuously or discretely and correspond to a continuously changing position of the vehicle, and wherein a speed to be driven is displayed to the driver by a frequency of the signals generated.
Examiner’s note:  for purposes of this allowance, the phrase in claim 10, “wherein the at least two lights comprise at least three lights …,” is construed to mean that the signal generator comprises at least three lights.
Dietsch et al. (US 6,709,530 B1) discloses a vehicle treatment system that detects a position of a vehicle approaching the vehicle treatment system in a predetermined approach region in front of the vehicle.  Dietsch does not disclose, at least, a signal generator which, based on the position of the vehicle, gives instructions for correct driving behavior to a driver of the vehicle, and which comprises at least two lights, wherein the signal generator is configured to output signals that change continuously or discretely and correspond to a continuously changing position of the vehicle, and wherein a speed to be driven is displayed to the driver by a frequency of the signals generated.
Barber (US 5,090,429) teaches continuously determining the position of a vehicle, but Barber does not disclose, at least, a signal generator which, based on the position of the vehicle, gives instructions for correct driving behavior to a driver of the vehicle, and which comprises at least two lights that include a first light and a second light, the second light arranged above the first light, wherein the signal generator is configured to output signals that change continuously or discretely and correspond to a continuously changing position of the vehicle, and wherein a speed to be driven is displayed to the driver by a frequency of the signals generated.
Livingston et al. (US 2014/0223677 A1) teaches a vehicle treatment system comprising at least signal lights, wherein a second light is arranged above a first light.  Livingston does not disclose, at least, a signal generator which, based on the position of the vehicle, gives instructions for correct driving behavior to a driver of the vehicle, and which comprises at least two lights that include a first light and a second light, the second light arranged above the first light, wherein the signal generator is configured to output signals that change continuously or discretely and correspond to a continuously changing position of the vehicle, and wherein a speed to be driven is displayed to the driver by a frequency of the signals generated.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689